Citation Nr: 1523183	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for obesity, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to May 1991 with active duty for training service from November 1988 to March 1989 and additional service in the Rhode Island Army National Guard from January 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran elected a hearing by videoconference for the above listed claims in his October 2013 substantive appeal.  As such, a hearing was scheduled for March 3, 2014.  The RO issued notice of that hearing to the Veteran at his last known address in a letter dated January 2014.  Although the Veteran failed to appear for this hearing, the Board notes that review of the claims file indicates that the Veteran was hospitalized in an inpatient treatment program for his service-connected PTSD from December 1, 2014 to December 23, 2014 and from February 28, 2015 to March 28, 2015, which includes the date of the scheduled hearing.  The Veteran has not withdrawn his hearing request and the Board finds that failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to reschedule the Veteran for such a hearing.


Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


